Citation Nr: 1218899	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 20 percent for musculoskeletal residuals of a right hand (non-dominant) injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.

This matter is on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Acting Veterans Law Judge in December 2010.  A transcript of the hearing is of record.

This case was remanded by the Board in December 2011 for further development and is now ready for disposition.

As a procedural matter, the Board notes that, in a February 2012 decision, the Veteran was granted service connection for Raynaud's disease in the right hand with a 40 percent disability rating.  While VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding," 38 C.F.R. § 4.14 (2011), the limitations brought about by Raynaud's disease are not the same as the musculoskeletal limitations for his hand injury.  Therefore, the Veteran's 40 percent rating for Raynaud's does not impact his 20 percent rating for the musculoskeletal residuals of his right hand injury, and the issue remains characterized as above.  


FINDING OF FACT

The Veteran's right hand disability has been characterized by pain when gripping objects with some flare-up pain; full movement of the fingers and thumb were observed upon examination, but ankylosis of any digit has not been shown.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for musculoskeletal residuals of a right hand (non-dominant) injury have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5216-5223 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate the claim for an increased rating.  In addition, the June 2006 letter also provided him with notice of the type of evidence necessary to establish an effective date for the disability on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has also submitted his own statements regarding the nature and severity of his disability.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

In February 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the December 2010 hearing, the single issue on appeal was identified by the Veteran and his representative.  See Hearing Transcript (T.) at p. 3.  Also, the Veteran provided information regarding how his service-connected disability affects his daily life and occupation.  (T. at 4-6).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

VA provided the Veteran with VA examinations in August 2006, April 2009 and December 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the examinations are adequate for adjudication purposes.  Specifically, the examiners reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran himself regarding his disability.

Although the Veteran complained at his VA examination in December 2011 of experiencing flare-up pain, the Board concludes that the duration of his flare-up pain would be too short to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  

Finally, the Board notes that this appeal was previously remanded in December 2011 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998).  There, the Board instructed the AMC to obtain any additional records that might be relevant to the Veteran's claim, to include an x-ray report from April 1990, and to request an addendum from the VA examiner who examined the Veteran in April 2009 regarding his Raynaud's disease.  

In accordance with these instructions, the AMC obtained additional VA treatment records, and also acquired a VA orthopedic examination from April 1990.  While these treatment records did not include an x-ray report, the Board is nevertheless satisfied that a diligent effort was undertaken to obtain it.  The Veteran was provided a new VA examination in December 2011 which, as stated above, the Board finds adequate for adjudication purposes.  In fact, as is also mentioned above, he was granted service connection for Raynaud's disease in February 2012. Additionally, after the completion of the required development, the AMC readjudicated the issue on appeal and sent a supplemental statement of the case to the Veteran in February 2012.  

Accordingly, the Board finds that its December 2011 remand directives were substantially complied with and, thus, there is no Stegall violation in this case. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 20 percent for residuals of a right hand fracture under 38 C.F.R. § 4.71a, DC 5222.  According to his VA examination in August 2006, this is his non-dominant hand.  Therefore, in order to warrant a rating in excess of 20 percent, the evidence must show:

* unfavorable ankylosis of five digits on one hand (50 percent under DC 5216);
* unfavorable ankylosis of the thumb and any three fingers on one hand (50 percent under DC 5217);
* unfavorable ankylosis of the index, long, ring and little fingers (40 percent under DC 5217);
* unfavorable ankylosis of the thumb and two fingers on one hand (40 percent under 5218);
* unfavorable ankylosis of the thumb any three fingers (30 percent under DC 5218);
* favorable ankylosis of five digits on one hand (40 percent under DC 5220); 
* favorable ankylosis of the thumb and any three fingers on one hand (40 percent under DC 5221); 
* favorable ankylosis of the index, long, ring and little fingers (30 percent under DC 5221); or
* favorable ankylosis of the thumb and any two fingers (30 percent under DC 5222).   

The Board notes at the outset that the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  In this case, the Veteran is also service connected for Raynaud's disease with a 40 percent disability rating under 38 C.F.R. § 4.104, DC 7117 (2011).  The combined rating for his right hand is 50 percent.  By comparison, the highest rating allowable for amputation of three digits in the non-dominant hand is 50 percent, see 38 C.F.R. § 4.71a, DCs 5132-5137, and the highest combined rating for the amputation of four or five digits on the non-dominant hand is 60 percent. Id., DCs 5126-5130.  

Thus, some of the applicable ratings under the above diagnostic codes might impermissibly exceed maximum rating allowable under 38 C.F.R. § 4.68.  However, it is of no impact here, as ankylosis of any sort has not been shown and an increased rating is not otherwise warranted based on the evidence of record.   

First, at a VA examination in August 2006, the Veteran complained of pain in the right hand that made it difficult for him to grip objects.  However, he demonstrated the ability to move his thumb and touch all of his fingertips with his thumb.  
At a second VA examination in April 2009, the Veteran demonstrated the ability to make a fist and open his fingers.  He had the ability to touch his thumb to all of his fingers and had good strength to resisted separation between the thumb and all fingers.  When measured, all metacarpophalangeal joints flexed 15 degrees, the proximal interphalangeal joint flexed 110 degrees and the distal interphalangeal joint flexed 70 degrees.  There was no pain or weakness during motion.   

Finally, at a recent VA examination in December 2011, the Veteran again demonstrated no limitation or painful motion in any digit, nor was there any additional limitation after repetition.  Moreover, ankylosis was specifically noted to be absent during this examination.  

Thus, while he has complained of pain in the right hand that makes it difficult to grip objects, the ankylosis has not been observed during any examination.  Therefore, an increased rating is not warranted on this basis.  

Throughout the course of the appeal, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202 (1995). However, as noted above, the next higher rating requires ankylosis rather than restricted range of motion.  As the Veteran's current rating is not based on limitation of motion, but rather the absence of motion, the DeLuca criteria cannot be used to achieve a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right hand and finger disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right hand and finger disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence shows that Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's symptoms were applied to the applicable rating criteria, general counsel opinions, and case law and they do not meet the criteria for a higher evaluation because the 20 percent evaluation contemplates the level of severity of the service-connected disability.  

Although the diagnostic codes in this case allow for higher ratings, the Board has explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right hand and finger disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the December 2010 hearing, the Veteran testified he worked for the Post Office.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 20 percent for musculoskeletal residuals of a right hand (non-dominant) injury is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


